Title: From George Washington to Major General Robert Howe, 10 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir
Hd Qrs Heights above Springfield June 10th 1780

I have received your several letters of the 5th 6th and 8th of June. You do well to consider the post of West point as the capital object of your attention and every other as secondary—This is peculiarly necessary at the present moment, as there are circumstances that authorise a suspicion of something being intended against that post. I would therefore have you by all means to keep your force collected, in such manner as that there may not be a possibility of your being found in a divided state, in case of a sudden movement of the enemy your way.
General Knyphaussen (we have reason to believe) with all the force he could spare from New York made an incursion into the Jerseys the night of the 6th instant and proceeded early next morning towards Connecticut farms about five miles from Elizabeth Town. In the night of the 7th he retired to the point of his debarkation beyond Elizabeth Town where he has remained ever since—and has been crossing and re-crossing his cavalry and baggage. His whole conduct is inexplicable and begins to have much the air of an amusement. ’Tis probable Clinton with the whole or a part of the troops under his command is momently expected at New York and the present movement may be intended to draw our attention this way, while he on his arrival pushes immediately up the North River and attacks the forts united with what troops Still remain in New York.
The day Knyphaussen moved out he was very severely galled by an adva⟨nce⟩d corps of Continental troops and the Jersey militia, who have turned out and acted with admirable spirit upon this occasion.
We conjectured at first that his coming out was to forage or to draw us down into the plain and give us battle; But as he did not persue the first and as he must have seen that we shall not fight him but upon our own terms, we cannot see why he should remain in his present position so long: we are therefore led to the other conjecture respecting you. Use all possible vigilance and caution.
It is not improbable Clintons brigade may shortly reinforce you.
The enemy have a good many cavalry and we have none here—You will dispatch immediately Moylans Regiment to join us. Sheldon’s will continue with you. His infantry on an emergency may be thrown into the garrison.
You ask my opinion about giving due bills for deficient rations. It

would be but justice if our circumstances permitted it; but they do not. We can neither afford provision nor have we money to pay for deficiencies. No such allowance has been made to the troops here.
You will order Col. Hay to detain the ship Carpenterrs in his employ even if the business now in hand should be finished, for we shall have essential need of their services hereafter.
With respect to the mode of purchasing horses as proposed by Col. Hay—I can only say that the necessity of the case must justify the measure, but, that I wish you to procure such a number only as may be absolutely necessary. I am &ca

G.W.

